Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 04/15/19.
Claims 1-20 have been canceled. New claims 21-36 are pending and have been examined.
Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
A surgical instrument comprising a double staple driver configured to support one staple from a first longitudinal row of staple cavities and one staple from a second longitudinal row of staple cavities; and a single staple driver configured to support one staple from a third longitudinal row of staple cavities; a sled, comprising: a first camming surface configured to contact said double staple driver as said sled is moved from a proximal position toward a distal position during a staple firing stroke, wherein said first camming surface comprises a first width; a second camming surface configured to contact said single staple driver as said sled is moved from said proximal position toward said distal position, wherein said second camming surface comprises a second width; a central portion movable through said longitudinal slot during said staple firing stroke, wherein said central portion comprises a third width, and wherein said third width is greater than said first width; and a firing member configured to push said sled distally during said staple firing stroke, wherein said firing member comprises a nose configured to rest upon said central portion of said sled, wherein said firing member translates into said lockout recess when said sled is not in said proximal position prior to performing said staple firing stroke.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
The most pertinent prior art, issued to Williamson, discloses the single and double staple drivers, a plurality of longitudinal row of staple cavities as claimed, and a sled, but fails to discloses the specific widths of the camming surfaces and the combination of the firing member comprising a nose configured to rest upon said central portion of said sled, wherein said firing member translates into said lockout recess when said sled is not in said proximal position prior to performing said staple firing stroke.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731